                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KENNETH ROSHAUN REID,     :
        Plaintiff         :
                          :                                No. 1:18-cv-84
         v.               :
                          :                                (Judge Rambo)
UNITED STATES OF AMERICA, :
         Defendant        :

                                     MEMORANDUM

       On January 11, 2018, Plaintiff Kenneth Roshaun Reid (“Plaintiff”), then

proceeding pro se,1 initiated the above-captioned case by filing a complaint pursuant

to the Federal Tort Claims Act (“FTCA”), for injuries suffered after contracting

salmonella while he was incarcerated at the United States Penitentiary in Lewisburg,

Pennsylvania (“USP Lewisburg”).             (Doc. No. 1.)       The Government conceded

liability; accordingly, the Court held a bench trial on November 4, 2019, regarding

the issue of damages. This Memorandum reflects the Court’s findings of fact and

conclusions of law in accordance with Rule 52(a) of the Federal Rules of Civil

Procedure.




1
 In an Order dated September 26, 2019, the Court construed a letter from Plaintiff as a motion to
appoint counsel, granted the motion, and appointed attorney John Mizner to represent Plaintiff.
(Doc. No. 28.) The Court appreciates attorney Mizner’s willingness to represent Plaintiff in this
matter.
I.     FINDINGS OF FACT

           1. This is a tort action against the United States of America alleging

negligence by employees of the Federal Bureau of Prisons.

           2. While incarcerated at USP Lewisburg, Plaintiff fell ill from November

18, 2016 through November 28, 2016 as a result of a food-borne illness.

           3. Plaintiff experienced food poisoning symptoms such as vomiting,

abdominal pain, cramping, dizziness, chills, aches, diarrhea, nausea, and headaches.

           4. As a result of his illness, Plaintiff was treated by the medical staff at

USP Lewisburg with liquids and metronidazole, an antibiotic. Plaintiff was also

required to provide a stool sample to assist medical staff with diagnosing the cause

of his illness.

           5. Plaintiff was placed into a quarantine housing unit by officials at USP

Lewisburg on November 27, 2016. He was released from quarantine on December

2, 2016.

           6. It is likely that Plaintiff’s illness during this time was caused by

exposure to salmonella bacteria.

           7. The entirety of Plaintiff’s illness lasted twelve (12) days.2


2
  By November 28 and 29, 2016, Plaintiff reported that he was starting to feel better, and his
medical records note improvement from the previous days. Plaintiff continued to report some
symptoms of a food-borne illness until November 30, 2016.
                                              2
           8. The United States of America has conceded its liability for Plaintiff’s

illness and injury.

II.   CONCLUSIONS OF LAW

      1.      Plaintiff filed the above-captioned case pursuant to the FTCA, 28

U.S.C. § 2671 et seq.

      2.      The FTCA authorizes inmates “to recover damages from the United

States Government for personal injuries sustained during confinement in a federal

prison, by reason of the negligence of a government employee.” United States v.

Muniz, 374 U.S. 150, 150 (1963).

      3.      This Court must apply Pennsylvania’s law of negligence to the issues

posed in this matter because the tortious conduct occurred at USP Lewisburg, which

is located in Pennsylvania. Montaperto v. Split Rock Resort, 765 F. Supp. 852, 854

(M.D. Pa. 1991); see also Thomas v. United States, 558 F. Supp. 2d 553, 560 (M.D.

Pa. 2008).

      4.      “A claim for negligence under Pennsylvania law contains four

elements: (1) a duty or obligation recognized by the law, requiring the actor to

conform to a certain standard of conduct for the protection of others against

unreasonable risks; (2) a failure to conform to the standard required; (3) a causal

connection between the conduct and the resulting injury; and (4) actual loss or

                                          3
damage resulting in harm to the interests of another.” Nw. Mut. Life Ins. Co. v.

Babayan, 430 F.3d 121, 139 (3d Cir. 2005); see also Cooper v. Frankford Health

Care Sys., 960 A.2d 134, 140 n.2 (Pa. Super. 2008).

      5.     Because the United States of America has conceded liability, the only

issue remaining for the Court is the appropriate amount of damages.

      6.     As an inmate, Plaintiff’s recovery is “limited to his intangible damages

for pain and suffering, inconvenience, and loss of capacity for enjoyment of life.”

Brinson v. United States, 3:12-cv-1451, 2015 WL 3883582, at *3 (M.D. Pa. June 24,

2015) (quoting Gil v. United States, 5:03-cv-198, 2006 WL 385088, at *3 (M.D. Fla.

Feb. 17, 2006); see also McManamon v. Washko, 906 A.2d 1259, 1281-82 (Pa.

Super. 2006) (citing Pa. R. Civ. P. 223.3).

      7.     Under the FTCA, Plaintiff may not recover pre-judgment interest or

punitive damages. 28 U.S.C. § 2674.

      8.     This Court is guided by the Middle District of Florida’s decision in Gil,

cited by the Honorable Matthew W. Brann in Brinson. While not binding authority,

Gil is persuasive because it is a case involving facts similar to those at hand. In that

matter, the Middle District of Florida awarded the plaintiff, a federal inmate who

incurred damages from food poisoning at a federal penitentiary, $50.00 per day for

an illness that “did not cause him to incur any medical expenses, lost wages, or other

                                           4
special damages” as he was a federal inmate, but was “limited to his intangible

damages for pain and suffering, inconvenience, and loss of capacity for enjoyment

of life.” Gil, 2006 WL 385088, at *3.

       9.    Likewise, this Court concludes that, after considering all the testimony

and evidence at trial by a preponderance of the evidence that Plaintiff did not incur

medical expenses, lost wages, or other special damages as a result of the negligent

salmonella poisoning. However, Plaintiff did experience pain and suffering for a

maximum of twelve (12) days. Therefore, the Court will award Plaintiff $50.00 per

day for twelve (12) days of illness for a total damages award of $600.00.

III.   CONCLUSION

       For the foregoing reasons, the Court will enter judgment in favor of Plaintiff

and against the United States of America. Plaintiff will be awarded $600.00 in

damages as a result of the negligent salmonella poisoning. A appropriate Order

follows.



                                              s/Sylvia H. Rambo
                                              Sylvia H. Rambo
                                              United States District Judge

Dated: November 5, 2019




                                          5
